187 F.2d 333
HANSEN,v.JONSON et al.
No. 12481.
United States Court of Appeals Ninth Circuit.
Feb. 21, 1951.

1
Alex Wiley, Seattle, Wash., for appellant.


2
Johnson & Dafoe, Seattle, Wash., for appellee Ernest A. Jonson.


3
Barker & Day and William J. Walsh, Jr., all of Seattle, Wash., for appellee R. C. Nicholson.


4
Before STEPHENS and HEALY, Circuit Judges, and MATHES, District Judge.


5
MATHES, District Judge.


6
The order of the district court appealed from provides that the referee's order approving exemptions to the bankrupt be vacated and that the claim of the bankrupt to exemptions be denied.  No exceptions are provided for and the language of the order permits of none.


7
The record shows that the bankrupt's claim to exemption of 'wearing apparel and ornaments of the person * * * estimated value $300.00' (Rem.  Rev. Stat.  Wash. Sec. 563) has never been challenged.  The only claims of exemption litigated and adjudicated in the district court are those involving proceeds from the sale of property transferred by the bankrupt shortly prior to bankruptcy.


8
The district court's order recommits the matter to the referee 'for further proceedings * * * not inconsistent with the terms of this order.'  We construe the order to permit the trustee to 'set apart the bankrupt's exemptions allowed by law', Bankruptcy Act Sec. 47, sub.a(6); 11 U.S.C.A. § 75, sub.a(6), other than those adjudged precluded to the bankrupt by Sec. 6 of the Bankruptcy Act.  So construed, the order of the district court is affirmed.